Citation Nr: 0632721	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-32 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for low back strain.

2.  Entitlement to service connection for a low back 
disability.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, ABS 
Legal Services


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant served on active duty for training from March 
4, 1986, to April 7, 1986.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2006, the 
Board remanded the case to the RO for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  Service connection for back strain was denied in a final 
rating decision issued in January 2002.  

2.  Evidence received since the January 2002 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for back strain has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In the present case, service connection for back strain was 
denied by a rating action issued in January 2002.  The 
evidence associated with the claims folder at that time 
included service medical records.  In connection with his 
enlistment in the Army Reserves, the appellant reported in 
November 1985 that he had a history recurrent back pain with 
prior "back trouble" in 1981.  While the examiner noted 
that the appellant complained of occasional back stiffness, 
physical examination of the spine was within normal limits.  
The appellant was discharged following medical board 
proceedings conducted in March 1986 which revealed that the 
appellant had a prior history of being hospitalized for a 
back injury sustained while playing football in either 1981 
or 1982.  

The RO, citing a lack of post service evidence of a current 
disability, found that there was no basis upon which to grant 
service connection.  (Recently, the AOJ reported that the 
disability had been denied as preexisting and not aggravated.  
There is nothing in 2002 rating decision that reflects an 
intent to deny on this basis and the 2006 statement by the 
AOJ is erroneous.)  The appellant perfected a timely appeal 
of this decision.  However, prior to the promulgation of a 
Board decision, he withdrew his claim in December 2002.  

Additional evidence has been associated with the claims 
folder since the January 2002 decision including private 
medical records showing treatment for complaints of back pain 
diagnosed as cervical and lumbar spondylosis from February 
2003 to March 2004.  Of particular note is an April 2003 
record noting a history of back pain since his active 
military service.  As this evidence was not in existence at 
the time of the prior denial, it is new.  

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  As the evidence prior to 
January 2002 did not show that the appellant had a current 
back disability, the additional medical evidence received 
since that time is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for back 
strain is granted.  


REMAND

Having reopened the appellant's claim, the Board is of the 
opinion that the appellant should be afforded a VA 
examination to ascertain the etiology of any current back 
disability. 

While the record establishes the presence of a current back 
disorder, the record on appeal does not contain medical 
opinions as to whether any current back disorder was incurred 
during the appellant's active duty for training or, if 
preexisting the appellant's active duty for training, was 
aggravated therein.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c) (4) (2005) [medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Therefore, because 
medical opinion evidence as to the etiology of the 
appellant's current low back disorder is critical to his 
claim, a remand is needed to schedule him for a VA 
examination to obtain an opinion.  38 U.S.C.A. § 5103A (d).  

The VCAA specifically provides that VA's statutory duty to 
assist a claimant with his claims includes, when necessary to 
decide his case, providing a medical examination or obtaining 
a clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002).  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the appellant due process of 
law, the appellant should be scheduled to undergo a VA 
examination, which should include a medical opinion as to the 
likely etiology of the claimed back disorder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:  

1.  The RO should arrange for the 
appellant to be scheduled for a VA 
examination, in order to determine the 
nature and etiology of his low back 
disorder.  The examiner should be 
provided with the claims file.  All 
necessary tests and studies, as deemed 
necessary by the examiner, should be 
accomplished.  

Based on his/her review of the claims 
file and the examination results, the 
examiner should identify any currently 
manifested back disability.   For each 
disability identified, the examiner must 
provide an opinion as to whether it is at 
least as likely as not ( e.g., a 50 
percent or greater probability) that the 
appellant's current back disability was 
incurred during the appellant's period of 
active duty for training from March 4, 
1986, to April 7, 1986.  

For each current back disability that is 
found to have been initially manifested 
prior to March 4, 1986, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
disability underwent an permanent 
increase in severity beyond the natural 
progression of the disability during the 
appellant's period of active duty for 
training.  

The rationale for all opinions expressed 
should be provided.

2.  The AOJ must comply with 38 C.F.R. 
§ 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he receives further notice.  
The purposes of this REMAND are to further develop the record 
and to accord the appellant due process of law.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


